Title: Enclosure II: Extract of letter from Richard Butler, 30 November 1787
From: Butler, Richard
To: Washington, George

 

[c.30 November 1787]

Extract of a Letter from General Butler to General Washington (accompanying this Vocabulary).
The little which I have been able to collect of the history of the Shawanoes from oral tradition & their old men, with some observations of my own may not be unacceptable, & may probably assist, or open a door to more able Inquirers. They say they were originally from an Island, and that they came to the country of the Ohio & Susquehana (which is the most easterly point I can trace of their having resided in a body) from the Seacoast of So. Carolina & Georgia, or Florida, and I know that there are yet the remains of a tribe of Shawanoes called the ⟨Tha,wic, kel,loo⟩ among the Cherokees, who still retain the tongue in its perfection, and in my time among the Shawanoes many families came from thence to the Shawano country & found Relations in their Towns. These circumstances have led me to suspect that they were originally from the Island of Cuba & had probably fled from thence to the main from the severity of the Spanish Settlers there. And the great extent westward which this language is partly understood & is still useful in traveling, leads me to suppose that many of our western tribes are from the same, or other Islands in the Mexican Gulph & that quarter of the world, and altho’ their languages are not the Same (as was the case on those Islands when first discovered) yet there is some affinity as has been already mentioned. And it is found that the Indians & Languages from the Lakes Southward to the sea, differ very considerably from those nations which inhabit Northward & Eastward to the Sea, which has also led me to form an idea, that this certain difference of people has been the cause of the latter, as well as the former wars which have once depopulated the Ohio & other parts of the Western Country of its ancient Inhabitants; as that country was long a waste & kind of war or disputed hunting ground between the Northe[r]n & Southern tribes, even to our time, and I have it also (as a corroborant to this opinion) from Oral tradition that a very numerous people called the Spil,les did certainly inhabit the Ohio & its waters from

whom it derived the name of Spil,le,wi-Thee,pie or Mis,spil,le,wi-Thee,pie, which signifies the Spille-River, or the great River of the Spil,les: and who are supposed by the present inhabiting Indians to be the authors of all the works yet to be seen in that Country. This name for the Ohio has been generally mistaken by the Traders, who construed it into the great River of the Turkeys from the amazing plenty of that fowl wild on its banks, and the near resemblance of the names in the Shawano language, A Turkey being called (Pel,le,wa)—A River Thee,pie, & the word Missi, big, which words being combined would be Mis,si-Pel,le,wa Thee,pie—Englished—The great Turkey River and abreviated into the Indian manner of expressing it, would make it sound nearly as above Mis,spil,le,wi-Thee,pie, and their want of the information which I have had, is the force from whence this mistake arose.
These wars which I have mentioned, and the traces of antiquity, such as the large Cones or Mounds of Earth filled generally with human bones, and the Fortifications which appear on many parts of the Ohio & the Western Country, have led me to look back & think, whether the people, whose numbers agreeable to the magnitude of those works must have been very great, might not be those expelled from these waters by the ancient Iroquois, (as the same Indian tradition says they went off in a body & crossed the Mississippi westward) and afterwards the very formers of the Mexican Empire. For we find, from the historical accounts of the discovery of that Country, that such mounds were frequent & were sometimes the alters of sacrifice, which being admitted, may account for these being filled with human bones, many of which appear to have undergone the action of fire. We also find that the Fortifications bear some resemblance in both Countries, and that some of the stone Hatchets, spears & arrow points of flint &c. bear a great likeness. It is also said that some rude hyerogliphicks have been discovered on peices of stone; some very curious articles I have lately seen of stone—but their use I cannot devise; one is about three inches diameter circular & about half an inch thick, with a hole of an inch diameter in the Center, and hollowed out on the two flat sides to the center as if it had been countersunk, being thin in the middle and thick at the outside; The other is a cylindrical piece of marble about an inch & one eighth diameter, the hollow part or caliber is about as wide at one end as a musket, and tapers or

narrows at the other which terminates in a small hole as if designed to have been hung with a string; the inside evinces its having been bored or ground out with another stone or some hard substance which proves it not to be a petrefaction. There have been also discovered some rude kinds of monumental architecture such as graves or repositories for dead bodies formed by rude stones, some in the natural shape & some broken or jointed by some such instrument as the stone hatchet or hammer. The pottery is also another proof or support to the supposition that, that species of manufacture was in similar perfection and composed of the same ingredients in the Ohio & Mexican Countries.
We also find that the Indians called by the historian Iroquois (the remains of whom the five Northern nations at present claim to be) are from the East & North part of this Continent, & that they were a very warlike people, and Conquerors of all the Indian Nations from the Lakes to the Mississippi and on all the waters of the Ohio long since the arrival of the first settlers from Europe; and that they may be of Tarter Origins or descent I think not improbable, as they may have come from the Northern parts of Asia across to our Continent, and streached, some along the Seacoast by Hudson’s Bay, & others by the way of the Lakes from the high north Latitudes where the Asiatic & American Continents approach each other and their language differs exceedingly from all the Southern Indians.
